                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division

  CHRISTOPHER MORGAN, individually
  and on behalf of a class of persons and
  entities similarly situated,

         Plaintiff,

  v.                                                   Civil Action No. 3:17-cv-00045-NKM

  ON DECK CAPITAL, INC.

         Defendant.

                      On Deck Capital, Inc.’s Motion for Protective Order

        Defendant On Deck Capital, Inc. (“OnDeck”), by counsel, pursuant to Federal Rule of

 Civil Procedure 26(c)(1), submits this Motion for a Protective Order. For the reasons more fully

 set forth in the accompanying Memorandum in Support, OnDeck seeks an Order limiting the

 upcoming fact witness depositions and Rule 30(b)(6) deposition to facts pertaining to whether the

 Manual Touch Mode telephone used to call Plaintiff on June 19, 2017: (1) could generate numbers

 to be called using a random or sequential number generator; and (2) could dial number

 automatically without human intervention. OnDeck also asks for all other relief the Court finds

 equitable and just, including its costs and fees in bringing this motion.



 Dated: February 5, 2019                               Respectfully submitted,

                                                       ON DECK CAPITAL, INC.


                                                       By:     /s/ David M. Gettings
                                                                        Of Counsel




Case 3:17-cv-00045-NKM-JCH Document 42 Filed 02/05/19 Page 1 of 2 Pageid#: 335
                                          John C. Lynch (VSB No. 39267)
                                          David M. Gettings (VSB No. 80394)
                                          Troutman Sanders LLP
                                          222 Central Park Avenue, Suite 2000
                                          Virginia Beach, Virginia 23462
                                          Telephone: (757) 687-7500
                                          Facsimile: (757) 687-7510
                                          E-mail: john.lynch@troutmansanders.com
                                          E-mail: david.gettings@troutmansanders.com

                                          Counsel for Defendant On Deck Capital, Inc.
 37828748




                                      2

Case 3:17-cv-00045-NKM-JCH Document 42 Filed 02/05/19 Page 2 of 2 Pageid#: 336
